      Case 1:17-cv-00273-LAP Document 125 Filed 05/21/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, HAIHUA ZHAI,
SHIMIN YUAN, GUANGLI ZHANG,
CHENGBIN QIAN,

                    Plaintiffs,              No. 17-CV-273 (LAP)
-against-                                    MEMORANDUM & ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Plaintiffs’ application for attorneys’

fees and costs in their action for various wages under federal

and state law.   (See dkt. no. 120; see also dkt. nos. 121-122.)

While not disputing Plaintiffs’ entitlement to fees, Defendants

disputed the amount on several grounds.       (See dkt. no. 123.)

Plaintiffs replied.    (See dkt. no. 124.)      For the reasons set

out below, Plaintiffs’ motion for attorney’s fees and costs is

GRANTED to the extent described below.

     Following a four-day jury trial where the jury ruled for

Plaintiffs, there is no dispute that Plaintiffs are prevailing

parties on at least some of their claims under the New York

Labor Law (“NYLL”) and Fair Labor Standards Act (“FLSA”).              Under

both the FLSA and the NYLL, a prevailing party can recover




                                    1
         Case 1:17-cv-00273-LAP Document 125 Filed 05/21/21 Page 2 of 5



reasonable attorney’s fees and costs of the action.1

Accordingly, Plaintiffs moved for an award of fees and costs.

(See dkt. no. 120.)

     Plaintiffs request the following hourly rates: (1) $600 for

Mr. Troy, a senior partner and experienced wage-and-hour

attorney; $400 for Mr. Schweitzer, an associate, 2016 law school

graduate, and experienced wage-and-hour attorney who tried the

case; (3) $350 for Mr. Byun, an associate and 2015 law school

graduate; (4) $200 for Ms. Kilaru, an officer manager; (5) $150

for Ms. Troy, a paralegal and interpreter; and (6) $150 for Ms.

Huang, a CPA.      (See dkt. no. 121 ¶¶ 14-59.)       Plaintiffs seek

attorney’s fees for 251.05 hours and costs of $5,169.93.             (See

id. ¶¶ 60-61.)




     1 See 29 U.S.C. § 216(b) (“The court in such action shall,
in addition to any judgment awarded to the plaintiff or
plaintiffs, allow a reasonable attorney's fee to be paid by the
defendant, and costs of the action.”); N.Y. Lab. Law § 198(1-b)
(“In any action instituted in the courts upon a wage claim by an
employee . . . in which the employee prevails, the court shall
allow such employee to recover the full amount of any
underpayment [and] all reasonable attorney's fees . . . .”).
                                       2
            Case 1:17-cv-00273-LAP Document 125 Filed 05/21/21 Page 3 of 5



        Counsel have cited cases from Judge Engelmayer (from 2014,

2015, and 20162) and Judge Woods (from 20193) where partners

(sometimes Mr. Troy) were awarded hourly rates between $300 and

$400.        In a 2020 decision, Judge Koeltl awarded the following

hourly rates for many of the same players in this litigation:

(1) $550 for Mr. Troy; (2) $350 for Mr. Schweitzer; (3) $350 for

Mr. Byun; (4) $150 for Ms. Troy; and (5) $200 for Ms. Kilaru.

See Hu v. 226 Wild Ginger Inc., No. 17-CV-10161 (JGK) (KNF),

2020 WL 6324090, at *8 (S.D.N.Y. Oct. 7, 2020), report and

recommendation adopted, No. 17-CV-10161 (JGK), 2020 WL 6324088

(S.D.N.Y. Oct. 27, 2020).

        The Court will adopt the rates awarded by Judge Koeltl in

Wild Ginger for the reasons noted therein.              The Court also finds

Ms. Huang’s hourly rate of $150 for CPA work to be reasonable

under the circumstances.           However, the Court finds that an

adjustment is necessary to both the hourly rate and hours for

some of Mr. Troy’s work.




        2
       See Guo v. Tommy’s Sushi, Inc., No. 14 Civ. 3964 (PAE),
2016 WL 452319, at *5 (S.D.N.Y. Feb. 5, 2016) (awarding Mr. Troy
$300 per hour); Zhang v. Lin Kumo Japanese Rest. Inc., No. 13
CIV. 6667 PAE, 2015 WL 5122530, at *3 (S.D.N.Y. Aug. 31, 2015)
(awarding Mr. troy $300 per hour); Trinidad v. Pret a Manger
(USA) Ltd., No. 12 Civ. 6094 (PAE), 2014 WL 4670870, at *9
(S.D.N.Y. Sept. 19, 2014) (awarding partner $400 per hour).
        3
       See Xin v. 1A Royal Thai Cuisine & 1A Anago Sushi Inc.,
No. 17-CV-10240 (GHW), slip op. at 1, (S.D.N.Y. June 3, 2019)
(awarding Mr. Troy $300 per hour).
                                          3
         Case 1:17-cv-00273-LAP Document 125 Filed 05/21/21 Page 4 of 5



     In reviewing the total number of hours expended by

Plaintiffs’ counsel, the Court finds the hours to be reasonable,

except for Mr. Troy’s.        The Court agrees with Judge Engelmayer

that Mr. Troy’s time records “reflect not only partner-level

work, but also associate– and even paralegal-level work.”4                In

addition, as defense counsel points out, each of Mr. Troy’s

client intake meetings is 2.2 hours,5 and the time spent on some

tasks--for example, drafting and reviewing the complaint6--is

excessive.     Accordingly, the Court reduces Mr. Troy’s hours by

20% to 76.9 and finds $550 per hour to be reasonable for half

the time and $300 per hour to be reasonable for the other half

for a total of $32,682.50.

     The Court finds the hours expended by the other lawyers and

staff to be reasonable.        The Court also finds the costs,

including interpreter fees, to be reasonable.            Accordingly, the

following fees are awarded:




     4 Guo, 2016 WL 452319, at *6. The entries on the following
dates illustrate the point: (1) 12/27/16 and 12/28/16 (website
research); (2) 1/13/17 (filing consents); (3) 1/13/17 and
1/17/17 (filing complaint and reviewing individual practices);
and (4) 3/8/17 and 3/17/17 (reviewing answer, Rule 7.1
Statement, and order of conference). (See dkt. no. 121-1 at 1-
3.)
     5 (See dkt. no. 121-1 at 1 (three entries on 12/11/16
totaling 6.6 hours).)
     6 (See dkt. no. 121-1 at 2 (entries on 1/10/17 and 1/12/17
totaling 7.4 hours).)
                                       4
         Case 1:17-cv-00273-LAP Document 125 Filed 05/21/21 Page 5 of 5




     Individual           Hourly Rate      Hours Expended     Total Fees

John Troy                      $550.00              38.45        $21,147.50

                               $300.00              38.45        $11,535.00

Aaron Schweitzer               $350.00              94.38        $33,033.00

George Byun                    $350.00              25.70         $8,995.00

Preethi Kilaru                 $200.00               6.34         $1,268.00

Tiffany Troy                   $150.00              23.60         $3,540.00

Maggie Huang                   $150.00               4.90            $735.00

TOTAL                                              231.82        $80,253.50


     In sum, Plaintiffs’ motion for attorney’s fees and costs

[dkt. no. 120] is GRANTED to the extent of $80,253.50 in fees

and $5,169.93 in costs.        The Clerk of the Court shall close the

open motion.      In light of these facts, counsel shall confer and

submit a proposed form of judgment with fillable spaces, as to

each plaintiff, for (1) compensatory damages for unpaid wages

under the NYLL, (2) liquidated damages for unpaid wages under

the NYLL, (3) statutory damages for violation of NYLL § 195.1,

(4) statutory damages for violation of NYLL § 195.3, and (5)

prejudgment interest.

SO ORDERED.

Dated:       May 21, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge

                                       5
